Citation Nr: 1309638	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  06-36 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  In October 2012, the Board last remanded the above issues for further development.

The issue of entitlement to service connection for PTSD was denied by the Board in an October 2012 decision.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current thoracolumbar spine and cervical spine disabilities are not the result of a disease or injury to the back or neck in service including the claimed injury from being thrown around in armed tank during basic training in 1977.

2.  Arthritis of the thoracolumbar spine or cervical spine did not manifest itself within one year of separation from active duty in May 1977.





CONCLUSIONS OF LAW

1.  A thoracolumbar spine disability was not incurred in active service, and arthritis of the thoracolumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2012).

2.  A cervical spine disability was not incurred in active service, and arthritis of the cervical spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that the RO's letters dated in January 2008, August 2010, and May 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, 19 Vet. App. at 490.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the initial adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2012 and January 2013 supplemental statements of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  Furthermore, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letters, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statements of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's available service and reserve component records as well as his post-service records from the North Texas VA Health Care System, John Peter Smith Hospital, All Saints Hospital, and the Social Security Administration (SSA) in substantial compliance with the Board's remand directions.

As to the missing reserve component and service personnel records, the record shows that the National Personnel Records Center (NPRC) in September 2007 and December 2007 notified the RO that these records were not available.  Likewise, in February 2008, the Adjutant General's Office provided the RO with copies of the few reserve component and service personnel records that it had in its possession.  Moreover, in October 2007 the RO notified the Veteran that these records had been lost.

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Furthermore, in compliance with the Board's October 2012 remand, the Veteran was provided a VA spine examination in connection with the issues decided herein, which was adequate for VA purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Under these circumstances, the Board finds that there has been substantial compliance with its October 2012 remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he currently has thoracolumbar spine and cervical spine disabilities resulting from being thrown around in an armored tank.  

The medical evidence of record clearly shows current disabilities of the thoracolumbar and cervical spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In this regard, the Veteran complained of low back pain in a November 2007 VA outpatient treatment report.  He denied any recent back injury.  Physical examination showed he ambulated without assistance and discomfort to the lower lumbar region.  The diagnosis was back pain.  In December 2007, the Veteran's complaint was unchanged.  He denied any trauma/fall.  He wanted a prescription for Hydrocodone for his chronic low back pain.  A history of low back pain was noted and the assessment was low back pain.  VA outpatient treatment records covering the period of January 2008 to August 2012 reflect that the Veteran's continued complaints of back pain, for which he had been taking pain medications.  A July 2011 VA examination report noted that a December 2010 x-ray of the lumbar spine showed disk bulges at T12-L1 and L1-2; disk bulge at L2-3 with mild foraminal stenosis; disk bulge at L3-4 with mild spinal stenosis; degenerative osteophytes with moderate canal stenosis; and broad-based disk bulge at L5-S1.  The impression was multilevel osteoarthritic changes with multilateral foraminal stenosis and spinal stenosis.

As regards the cervical spine, a July 2006 VA treatment record shows that the Veteran's reported pain and muscle spasm of the neck.  He reported the pain as a "new" problem and the duration of the pain was three months.  On examination, the examiner noted tenderness with decreased range of motion of the cervical spine.  The assessment was musculoskeletal neck pain.  An October 2006 private x-ray of the cervical spine reflected an impression of mild degenerative changes in the neck predominantly in the facet joints on the right.  Subsequently, diagnoses including cervical spine degenerative joint disease and degenerative disc disease have been rendered for which the Veteran has undergone cervical discectomy and anterior spinal fusion in March 2007.  VA treatment records from October 2010 to March 2011 note consistent diagnoses of chronic neck pain.  In the July 2011 VA examination report, the examiner noted that a December 2010 computerized tomography (CT) of the cervical spine showed extensive osteoarthritic changes with multilevel spinal stenosis and foraminal stenosis; the impression was degenerative osteoarthritis of the cervical spine and spinal stenosis and foraminal stenosis of the cervical spine secondary to osteoarthritic changes.

To ascertain the etiology of the Veteran's current thoracolumbar spine and cervical spine disabilities, he was provided a VA spine examination in January 2013.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that the onset of his lumbar, thoracic and cervical pain was shortly after discharge from service.  He stated that he was discharged after three and a half months while still in training.  He was assigned to a M1A1 tank during active service.  The examiner noted that the Veteran's exposure to the tank would have been very limited since he never completed advanced individual training (AIT) and basic training.  The Veteran reported that he was never seen for back or neck condition while in service and that his drill sergeant refused him access to medical care.  Initially, he reported the onset of pain in his entire spine, neck to low back, began after discharge from service, and the condition gradually increased over the 20 years since discharge.  He had no specific injuries in service other than riding in the Abrams tank.  Currently, he reported pain throughout his spine on a daily basis, which was treated with medications.  The examiner noted that the Veteran had suffered multiple injuries since his military discharge, including a stab wound in the neck, six months after separation; a similar attack with stabbing in the left flank two years later; and an automobile accident, which necessitated extensive surgery and rehabilitation and wheelchair confinement in 1982.  The examiner further noted that the Veteran had worked at multiple jobs over the years, mostly in manual labor, such as custodial, as a cook and in construction.  X-ray of the dorsal spine showed a degenerated T12-L1 disc and degenerative arthritic changes at L1 and L2; x-ray of the thoracic spine showed a degenerated T12-L1 disc with narrowing of the joint space and marginal hypertrophic spurring.  There was also spurring of the right margin of the L1-L2 interspace and lumbar dextroscoliosis.  

The examiner opined that it was less likely as not that the current thoracic, lumbar and cervical condition was caused by or the result of active military service.  In support of the opinion, the examiner noted that no evidence of significant injury to the neck, dorsal spine or lumbar spine were found in the service treatment records and that the Veteran reported no medical treatment while in service; he reported the onset of the back and neck pain to be after his discharge from service.  The examiner further noted that the Veteran was not engaged in tanks long enough to support his contention that this activity, over about three and a half months, was the cause of his spinal degenerative disease particularly when it was diagnosed after 2004 by history, and not confirmed in VA records until 2008, at which time his spinal condition was mild on imaging.  The examiner therefore concluded that the current cervical, thoracic, and lumbar degenerative disease was the result of a long and difficult life, including multiple manual labor jobs, a severe injury in 1982, and multiple altercations over the years, all of which were more likely as not aggravated to the Veteran's normal age-related progressive degenerative disease of the spine.  The examiner added that there was no indication of spinal degenerative disease in the claims file prior to 2004.

The Board attaches significant probative value to the January 2013 VA examiner's opinion concerning the etiology of the Veteran's current thoracolumbar spine and cervical spine disabilities.  The opinion was based on a thorough review of the Veteran's claims file, clinical examination of the Veteran, was supported by a well-reasoned rationale and was consistent with the other medical evidence of record.

To that effect, the Veteran's service treatment records are negative for abnormalities of the spine.  On his April 1977 separation examination, the Veteran denied any swollen or painful joints, arthritis or recurrent back pain.

Private treatment records dated in November 1977 show that the Veteran was treated in emergency after receiving a stab wound to the neck, for which he underwent an operation for exploration of the neck.  No vital structures, such as vessels and nerves, were destroyed at that time.

In December 1979, the Veteran underwent an exploratory laparotomy following a stab wound in the lower back.  He was noted to have multiple small bowel adhesions which were lysed without complications.

Private treatment records also indicate that the Veteran sustained multiple traumas, including multiple fractures in the lower extremities, following a motor vehicle accident in March 1982.  X-ray of the cervical spine showed no evidence of fracture or dislocation; the vertebral bodies were of normal height with well-maintained interspace.  The conclusion was normal cervical spine series.

A November 1995 private x-ray of the cervical spine revealed reversal of the normal cervical lordosis at the C4-5 level; soft tissues, vertebral bodies and posterior elements appeared intact.

A June 1996 private x-ray of the abdomen showed T12-L1 severe degenerative changes about old traumatic changes.

In August 1996, the Veteran reported to a private hospital emergency room complaining that he had been assaulted and hit in the low back, among other areas.  He stated that he possibly had lost consciousness "but cannot be sure."  He also complained of low back pain.  The impression was blunt lumbar trauma.  The Veteran was advised to ice the low back for pain control.

A private magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in October 2007 showed multilevel disc disease within the lumbar spine as well as facet arthropathy and ligamentous hypertrophy, borderline central canal stenosis at L3-4 and L4-5, and foraminal narrowing "at a few levels."  MRI of the cervical spine showed multilevel spondylosis within the cervical spine; canal stenosis at C4-C5, C5-C6, and C6-C7; and multilevel foraminal narrowing, bilaterally, at C4-C5, C5-C6, C6-C7, as well as on the left at C3-C4 and to a lesser degree at C2-C3.

On private outpatient treatment in December 2007, the Veteran's complaints included low back pain which radiated in to the bilateral lower extremities.  His history included a motor vehicle accident in 1982 when "he was hit by a car" and suffered multiple fractures.  A medical history of scoliosis also was noted.  Physical examination showed that he used a walker for ambulation.  Lumbar examination showed parathoracic, paralumborum, and paragluteal myospasticity, left greater than right, and tenderness to palpation from L3 through S1 facets, principally on the left and also on the right but left greater than right.  There was severe restriction of motion in all planes, right-sided L4-S1 hypesthesia, left-sided L3-S1 hypesthesia, and negative straight leg raising.  The assessment included lumbar radiculopathy and lumbar facet syndrome, L3-S1, left.

In an August 2008 VA treatment report, the Veteran requested an x-ray examination because he fell out of his seat on the bus two weeks previously.  He continued to have discomfort in the low back that continued to his upper back and right elbow.  X-ray of the cervical spine revealed degenerative joint disease with narrowing but no acute changes.

Hence, the only evidence linking the Veteran's thoracolumbar spine and cervical spine disabilities to his service is his own lay contention.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, the Board finds that whether riding and being thrown around in armed tank, for about three and a half months of basic training in service, was as likely to have caused or resulted in degenerative joint/ disc disease of the thoracolumbar spine and cervical spine today as some other cause or etiology for the degenerative disease is a medical matter requiring medical evidence for its resolution, well beyond lay expertise.  Degenerative disease of the spine clearly is not one susceptible to lay diagnosis as it is not observable and requires a X-ray or MRI or other expertise to diagnose.  The Board consequently finds that the Veteran is not competent to provide an opinion on etiology or diagnosis.

The Federal Circuit recently held in Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) that service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology is only available for those chronic diseases that are listed in 38 C.F.R. § 3.307.  Arthritis is a listed chronic disease in 38 C.F.R. § 3.307.  However, even if the Veteran's contentions could be read as claiming continuity of symptomatology of his back and neck problems since service, his statements in this regard are not credible or persuasive because he provided an inconsistent history.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).

Concerning this, in his October 1986 application for VA compensation benefits (VA Form 21-526), the Veteran indicated that the problems started after his military discharge.  However, in statements on his substantive appeal (VA Form 9) received in July 2009, the Veteran contended that he experienced cervical spine and upper and lower back conditions while on active service.  In the July 2011 VA spine examination report, the Veteran reported that he developed pain in service from being thrown around in a tank and continued to have pain since military discharge to the present time.  As to the cervical spine, the Veteran reported that he developed cervical pain at the same time of his back and continued to have periodic cervical pain ever since his military discharge.  However, as noted above, the Veteran denied any swollen or painful joints, arthritis or recurrent back pain on his April 1977 separation examination.

Therefore, the Veteran's statements regarding etiology do not constitute competent evidence on which the Board can make a service connection determination and his statements regarding continuity of symptomatology are not credible.  The medical evidence in this case relevant to the etiology of the current thoracolumbar spine and cervical spine disabilities-specifically, the January 2013 VA examiner's opinion-reflects that it is not as likely as not that the riding and being thrown around in armed tank in service would have resulted in degenerative joint/disc disease of the thoracolumbar spine and cervical spine many years later.  Thus, the Board concludes that the preponderance of the evidence is against the claims for service connection for thoracolumbar spine and cervical spine disabilities.

Finally, the Board notes that the evidence does not establish in this case, nor does the Veteran contend, that arthritis of the thoracolumbar spine or cervical spine manifested itself to a compensable degree within a year after the Veteran's separation from active duty in May 1977.  Accordingly, service connection for arthritis of the thoracolumbar spine or cervical spine may not be granted on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the Board concludes that service connection for a thoracolumbar or cervical spine disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.





REMAND

In its October 2012 remand, the Board found that a VA examination and opinion was necessary regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Specifically, the Board pointed to a July 2009 letter from the Veteran's private physician, stating that based on a review of the Veteran's psychiatric notes and psychological assessment reports dated in February 2007 and December 2009, the Veteran had consistently reported his mood problems and substance abuse issues started due to a "nervous breakdown" while in the Army in 1977.  The Veteran reported that he drove tanks in the military and saw someone being killed and a sergeant beat his head against a wall and that he had been struggling with depression and anxiety and was unable to obtain or maintain a job.

Pursuant the Board's October 2012 remand, the Veteran was provided a VA examination in January 2013.  Following a clinical examination of the Veteran, the January 2013 VA examiner concluded that the Veteran failed to meet DSM-IV criteria for PTSD or any other Axis I mental health conditions and that his symptoms were best characterized as cluster B personality traits on Axis II.  The January 2013 VA examiner did not provide any explanation for such a diagnosis.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Consequently, the Board finds that the January 2013 VA examiner's opinion inadequate and that another medical opinion is necessary to adequately decide the merits of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA North Texas Healthcare System, and any associated outpatient clinics dated from October 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  If available, the claims file should be referred to the same examiner who conducted the January 2013 VA examination.  The examiner should provide a complete rationale for his opinion that the Veteran did not have any Axis I mental health conditions and that the Veteran's symptoms are best characterized as cluster B personality traits on Axis II, as provided in the January 2013 VA examination report.

If the examiner cannot provide an opinion without further examination, the Veteran should be afforded a new VA examination.

When offering this opinion, the examiner should address the fact that the claims file reflects diagnoses of depression and substance-induced mood disorder at various points throughout the claim period.

3.  If the January 2013 VA examiner is not available, schedule the Veteran for a new VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be made available for the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  After review of the service treatment records and pertinent post service medical evidence as well as the Veteran's lay statements, the examiner should provide an opinion as to whether the Veteran has a diagnosable acquired psychiatric disability (other than PTSD) and if so, whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder is related to the Veteran's military service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

If no diagnosis can be supported, the examiner is asked to reconcile that finding with the evidence in the claims file that reflects diagnoses of depression and/or substance-induced mood disorder.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


